Exhibit 99.1 NEWS RELEASE CONTACT: CreditRiskMonitor.com, Inc. Jerry Flum, CEO (845) 230-3030 info@creditriskmonitor.com FOR IMMEDIATE RELEASE CreditRiskMonitor Announces 1Q Results VALLEY COTTAGE, NY—May 10, 2012—CreditRiskMonitor (Symbol: CRMZ) reported that revenues increased 8% to $2.65 million for the 3 months ended March 31, 2012 compared to $2.44 million in last year’s first quarter. Operating income for the quarter was $83,000, down from $219,000 in the prior year period. Cash and marketable securities increased $383,000 since 2011 year-end, to nearly $8.7 million. Jerry Flum, CEO, said, “The Company continues to invest in building its sales and service staff, enhancing infrastructure, adding new data, and creating new tools for subscribers. For example, we added a new suite of reporting and analysis features to our service, creating a new reason for more of our subscribers to contribute their accounts receivable (“A/R”) files to CRMZ. Adding more of this proprietary A/R data makes our credit reports on both public and private companies more useful. We believe that these and similar uses of cash will enhance our long-term results, but the increased expenses penalize our profitability in the short term.” CREDITRISKMONITOR.COM, INC. STATEMENTS OF OPERATIONS FOR THE 3 MONTHS ENDED MARCH 31, 2 (Unaudited) Operating revenues $ $ Operating expenses: Data and product costs Selling, general and administrative expenses Depreciation and amortization Total operating expenses Income from operations Other income (expense), net ) Income before income taxes Provision for income taxes ) ) Net income $ $ Net income per common share of stock: Basic $ $ Diluted $ $ Weighted average number of common shares outstanding: Basic Diluted CREDITRISKMONITOR.COM, INC. BALANCE SHEETS MARCH 31, 2, 2011 March31, Dec.31, (Unaudited) ASSETS Current assets: Cash and cash equivalents $ $ Marketable securities Accounts receivable, net of allowance Other current assets Total current assets Property and equipment, net Goodwill Other assets Total assets $ $ LIABILITIES AND STOCKHOLDERS’ EQUITY Current liabilities: Deferred revenue $ $ Accounts payable Accrued expenses Deferred taxes on income Total current liabilities Other liabilities Total liabilities Stockholders’ equity: Preferred stock, $.01 par value; authorized 5,000,000 shares; none issued - - Common stock, $.01 par value; authorized 25,000,000 shares; issued and outstanding 7,943,462 and 7,920,462 shares, respectively Additional paid-in capital Accumulated deficit ) ) Total stockholders’ equity Total liabilities and stockholders’ equity $ $ Overview CreditRiskMonitor (http://www.crmz.com) is an Internet-based publisher of financial information, designed to save time for busy corporate credit professionals that competes with Dun & Bradstreet, Equifax and Experian. Safe Harbor Statement Certain statements in this press release, including statements prefaced by the words “anticipates”, “estimates”, “believes”, “expects” or words of similar meaning, constitute “forward-looking statements” within the meaning of the Private Securities Litigation Reform Act of 1995. Such forward-looking statements involve known and unknown risks, uncertainties and other factors which may cause the actual results, performance, expectations or achievements of the Company to be materially different from any future results, performance or achievements expressed or implied by such forward-looking statements, including, among others, those risks, uncertainties and factors referenced from time to time as “risk factors” or otherwise in the Company’s Registration Statements or Securities and Exchange Commission Reports. We disclaim any intention or obligation to revise any forward-looking statements, whether as a result of new information, a future event, or otherwise.
